ICJ_130_PedraBranca_MYS_SGP_2008-05-23_JUD_01_ME_05_FR.txt. OPINION DISSIDENTE DE M. LE JUGE AD HOC DUGARD

 raduction]

Malaisie détentrice du titre originaire sur Pedra Branca/Pulau Batu Puteh
  Construction du phare Horsburgh n’ayant pas modifié la situation — Incer-
ude entourant la correspondance de 1953 (sens et compétence) — Manque de
  tinence de cette correspondance confirmé par le fait que Singapour ne l’ait
s rendue publique — Cour attachant à tort de l’importance à la correspon-
nce de 1953 — Caractère équivoque de la conduite des Parties entre 1953
 1980 — Aucune conclusion à tirer de cette conduite pendant cette période
ant à la souveraineté — Conduite de Singapour conforme à celle d’un exploi-
nt de phare — Cour donnant des faits survenus dans cette période une inter-
  tation erronée — Difficulté à discerner le fondement juridique de la décision
 la Cour — Cour écartant à bon droit les notions de prescription et d’estoppel
  Conclusion de la Cour voyant dans la conduite des Parties la manifestation
 n accord ou d’une communauté de vues tacites quant à l’existence d’un chan-
ment du titulaire de la souveraineté n’étant convaincante ni en droit ni en fait
  Preuves insuffisantes à l’appui de la conclusion selon laquelle la Malaisie
rait acquiescé à la revendication de souveraineté de Singapour — Critères
 cquisition du territoire énoncés dans la sentence arbitrale Erythrée/Yémen —
 sdits critères non remplis en la présente espèce — Titre sur Pedra Branca/
 lau Batu Puteh demeurant malaisien — Middle Rocks et South Ledge rele-
nt de la souveraineté de la Malaisie — Fâcheux que le conseil n’ait pas été
 ité à s’exprimer sur les éléments appelés à fonder la décision de la Cour.

 1. L’arrêt de la Cour fournit une solution équitable au différend dont
 le-ci est saisie. Pedra Branca/Pulau Batu Puteh est attribuée à Singa-
 ur, Middle Rocks à la Malaisie, South Ledge, haut-fond découvrant,
vant revenir à l’Etat dans les eaux territoriales duquel il est situé. Si, à
ut le moins en théorie, le différend ne portait pas sur la mer territoriale
 le plateau continental, les deux Parties n’en partageront pas moins ces
nes et leurs ressources. Si la Cour exerçait des fonctions de cour
équité, ou avait été autorisée par les Parties à trancher l’affaire ex aequo
 bono aux termes du paragraphe 2 de l’article 38 du Statut de la Cour,
 urais peut-être pu m’associer à sa décision. Mais telles ne sont pas ses
nctions. Le compromis conclu par la Malaisie et la République de Sin-
 pour le 6 février 2003 énonce clairement, en son article 5, la nécessité
  trancher le différend conformément au droit international. Me trou-
 nt dans l’impossibilité de faire miens le raisonnement juridique de la
our et l’interprétation des faits qui le sous-tend en ce qui concerne la
 estion de la souveraineté sur Pedra Branca/Pulau Batu Puteh, je me
 is contraint de marquer mon dissentiment sur ce point.
 2. L’arrêt d’une juridiction de la taille de celle de la Cour internatio-
 le de Justice doit inévitablement prendre en compte les différentes
 inions juridiques et reflétera le plus petit dénominateur commun à la

                                                                            125

ajorité. Quand bien même, j’ai peine à bien saisir la base sur laquelle la
our fonde son arrêt. Celui-ci repose sur la conclusion selon laquelle
  conduite des deux Parties aurait fait passer la souveraineté sur
 dra Branca/Pulau Batu Puteh de la Malaisie (auparavant le Johor) à
ngapour. Or, si des considérations d’acquiescement, d’abandon de titre
nsi que de communauté de vues ou d’accord tacites occupent une place
nsidérable dans le raisonnement de la Cour, celle-ci ne cherche nulle-
ent à justifier ou à expliquer ce transfert de souveraineté à la lumière
s principes établis régissant l’acquisition d’un titre territorial. Parallè-
ment, l’interprétation des faits de l’espèce suscite quelque interrogation.
 s faits en cause sont complexes, contradictoires et compliqués. Pour
ndre sa décision finale, la Cour a été contrainte de choisir entre des faits
ntradictoires et d’attribuer à certains plus de poids qu’à d’autres. Si tel
  le propre du processus d’établissement des faits dans la procédure
diciaire, il me semble toutefois que, en sélectionnant les faits et en déci-
 nt du poids à leur attribuer, en particulier pour la période allant de
 53 à 1980, la Cour s’est laissé indûment influencer par son interpréta-
 n de la correspondance controversée de 1953 entre Singapour et le
hor. Elle s’est montrée, dans son appréciation des faits de cette période,
 s bienveillante à l’égard de Singapour, moins envers la Malaisie. Je
 attacherai, dans la présente opinion, à préciser la teneur de mon désac-
rd avec elle tant du point de vue des faits que du point de vue du droit.


                         LES FAITS AVANT 1852

3. Je n’ai guère de désaccord avec la Cour quant aux faits survenus
ant 1852. Je souscris aux conclusions et au raisonnement de la Cour
on lesquels le Johor (et, partant, la Malaisie) détenait la souveraineté
r Pedra Branca/Pulau Batu Puteh avant 1824, et rien ne s’est passé
tre cette dernière date et 1844 qui contredirait ce constat. La Cour a rai-
n de dire que, selon toute vraisemblance, W. G. Butterworth, gouverneur
s Etablissements des détroits, a, dans sa lettre de novembre 1844,
oposé au sultan et au temenggong de Johor de construire le futur phare
orsburgh en des termes généraux, Peak Rock n’étant, autrement dit,
 ’un des emplacements envisagés parmi d’autres. Je ne saurais toutefois
 suivre lorsqu’elle affirme que le gouverneur ne « semble » pas avoir
ngé à Pedra Branca/Pulau Batu Puteh comme autre site possible
 rêt, par. 134). Il ressort de la correspondance antérieure aux lettres
  gouverneur Butterworth que Pedra Branca/Pulau Batu Puteh a tou-
urs été l’un des autres emplacements envisagés et avait été considérée
mme l’un des sites possibles pour la construction du phare avant que
ak Rock ne fût proposé. On peut donc très raisonnablement en dé-
 ire que les lettres du gouverneur Butterworth mentionnaient expres-
ment Pedra Branca/Pulau Batu Puteh comme un autre emplacement
 ssible. Ce désaccord n’a cependant pas d’incidence fondamentale sur
 sue de l’affaire, la Cour ayant apparemment admis que la souveraineté

                                                                        126

r l’île a continué d’appartenir au Johor après la construction du phare ;
 out le moins n’a-t-elle tiré « de la construction et de la mise en service
  phare aucune conclusion quant à la souveraineté » (arrêt, par. 162).
4. La Cour ne formule aucune conclusion sur la question de savoir si le
hor avait cédé au Royaume-Uni (et, partant, à Singapour) toute île
edra Branca/Pulau Batu Puteh comprise) placée sous sa souveraineté qui
urrait être choisie aux fins de la construction du phare, ou s’il n’avait
cordé qu’une autorisation de construire, d’entretenir et d’exploiter un
are sur l’île qui serait retenue à cet effet, parce qu’elle « ne sait pas quelle
 it au juste » la teneur de la proposition faite par le gouverneur Butter-
 rth au sultan et au temenggong de Johor en 1844 (ibid., par. 133). La
 ur, en revanche, a acquis la conviction que la souveraineté du Johor sur
dra Branca/Pulau Batu Puteh avant 1844 était déjà établie.


                   LA PÉRIODE ALLANT DE 1852 À 1952

5. La Cour use de deux poids deux mesures dans son examen de la
riode allant de 1852 à 1952 — en grande partie faute d’avoir tranché la
 estion de savoir si Pedra Branca/Pulau Batu Puteh avait été cédée au
oyaume-Uni en 1844 ou si celui-ci avait simplement été autorisé à y
nstruire, entretenir et exploiter le phare (voir paragraphe 4 ci-dessus).
  Cour examine la conduite des Parties au cours de cette période et
 sse minutieusement en revue les faits survenus dans cet intervalle sus-
ptibles d’avoir une incidence sur la souveraineté à l’égard de l’île, sans
utefois parvenir à une conclusion sur cette question.

6. La Cour examine la législation britannique ayant trait au système
s phares des détroits, qui autorisait Singapour à administrer des phares
ec lesquels elle n’entretenait aucun lien territorial, et conclut à juste titre
 ’elle n’atteste pas la souveraineté du Royaume-Uni sur les îles où des
 ares ont été édifiés. Plus loin, la Cour soutient en revanche, à propos de
 période postérieure à 1952, que « vient à l’appui des allégations de Sin-
pour » (arrêt, par. 174) une affirmation selon laquelle Pedra Branca/
 lau Batu Puteh appartenait à cette dernière qui figure dans les travaux
éparatoires de l’ordonnance de 1958 portant modification de celle
  1957 sur les droits de phare (Singapour). Selon moi, pareille affirma-
 n avancée dans le cadre des travaux préparatoires d’un texte législatif
  justifie pas une telle conclusion, si modérée soit-elle. La Cour estime
r ailleurs que mérite d’être « not[é] » un autre élément dont la pertinence
   douteuse : le fait que, en 1952, le Johor ait songé à assumer le finan-
ment du phare de Pulau Pisang, qui relève clairement de la souveraineté
alaisienne, mais non celui du phare de Pedra Branca/Pulau Batu Puteh.
   revanche, elle n’accorde pas d’importance au fait que, dans l’accord
  1927 relatif aux eaux territoriales des Etablissements des détroits et du
hor, portant sur la rétrocession de certaines îles cédées à Singapour par
Johor en 1824, Pedra Branca/Pulau Batu Puteh n’est pas représentée en

                                                                            127

 ritoire singapourien. Certes, comme l’affirme la Cour, Pedra Branca/
 lau Batu Puteh n’était pas couverte par cet accord, mais l’on se serait à
ut le moins attendu à ce que Singapour insiste pour que soit quelque
rt mentionné le fait que l’île lui appartenait — eût-elle effectivement
vendiqué la souveraineté sur l’île à cette époque.
7. La Cour n’accorde globalement pas, ou guère, d’importance aux
 ts survenus entre 1852 et 1952. Cela nous mène à 1953, année qui
arque, selon elle, un tournant en ce qui concerne la souveraineté sur
dra Branca/Pulau Batu Puteh.


                     LA CORRESPONDANCE DE 1953

8. L’année 1953 est, pour reprendre les termes de la Cour (arrêt,
r. 203), « essentiell[e] » aux fins de comprendre le différend : c’est de
 te année, en effet, que date la lettre du secrétaire d’Etat par intérim du
hor informant Singapour que le Johor (la Malaisie) ne revendiquait
s la « propriété » de Pedra Branca/Pulau Batu Puteh. Cette admission
   à juste titre tenue par la Cour pour éminemment pertinente ; reste à
voir si, conjointement avec certains faits antérieurs ou postérieurs, elle
 este que la souveraineté sur l’île était désormais singapourienne.
 après moi, trop d’interrogations et d’incertitudes entourent la corres-
 ndance de 1953 entre Singapour et le Johor et ses suites pour que l’on
 isse conclure que de la lettre du Johor a découlé dans les faits, sinon
ns les formes, le transfert de la souveraineté sur Pedra Branca/Pulau
 tu Puteh du Johor à Singapour.
9. Premièrement, la question du secrétaire colonial de Singapour n’était
s de savoir qui détenait la souveraineté sur Pedra Branca/Pulau Batu
 teh, mais si celle-ci avait fait l’objet d’un bail, d’une concession ou
une cession au profit de Singapour. Si Singapour, dans sa lettre, avait
pressément demandé quel Etat détenait la souveraineté ou un titre ter-
orial sur l’île, et si le Johor avait déclaré ne pas revendiquer ceux-ci, il
rait été possible de conclure que le Johor (la Malaisie) avait renoncé à
ute prétention à un titre souverain sur l’île. Mais, dans sa lettre, Singa-
 ur, mélangeant la terminologie du droit privé et celle du droit public,
mande si l’île a fait l’objet d’un bail, d’une concession ou d’une cession
 on profit. Rien d’étonnant, dès lors, à ce que la réponse soit formulée
  termes de droit privé — propriété — et non de droit public — souve-
 neté. Or, nul ne conteste qu’il existe une différence entre propriété et
uveraineté.
10. Les propos de la Cour sur les notions de « propriété » et de « sou-
raineté » ne sont pas convaincants. La Cour reconnaît que la propriété
 distingue « en droit » de la souveraineté, mais n’en affirme pas moins
 e la demande de renseignements de Singapour visait la souveraineté de
 te dernière sur Pedra Branca/Pulau Batu Puteh, ajoutant que, « [e]n
atière de litiges internationaux, la notion de « propriété » d’un territoire
parfois été employée comme synonyme de « souveraineté » » (ibid.,

                                                                        128

 r. 222). A l’appui de cette affirmation, elle cite l’affaire Erythrée/Yé-
  n, souveraineté territoriale et champ du différend (Permanent Court of
 bitration Award Series, T.M.C. Asser Press, 2005, p. 288, par. 19, et
  423, par. 474). Cet argument appelle deux observations. En premier
 u, ainsi que montré plus haut (voir paragraphe 9 ci-dessus), la lettre
 e-même mélange droit immobilier et droit international, la question
 sée étant celle de savoir « s’il existe des documents indiquant que le
cher a fait l’objet d’un bail ou d’une concession, ou si le gouvernement
   l’Etat du Johore l’a cédé ou en a disposé de toute autre manière »
  rêt, par. 192). En second lieu, le tribunal arbitral, dans la sentence ren-
 e en l’affaire Erythrée/Yémen, n’emploie pas indifféremment les termes
 ropriété » et « souveraineté ». Dans les passages cités, il emploie le pre-
 er au sens large comme synonyme de « souveraineté » mais, dans son
  positif, il a soin d’employer le mot « souveraineté » s’agissant des îles
 rythrée/Yémen, op. cit., p. 441-442, par. 527). En l’espèce, la question
 meure — d’où l’absence de certitude — de savoir si le secrétaire d’Etat
 r intérim a employé le mot « propriété » dans une acception large, en
 ssimilant à la notion de souveraineté, ou s’il a délibérément utilisé ce
 me de droit privé pour indiquer que, aux yeux du Johor, Singapour
ait propriétaire du terrain sur lequel était bâti le phare.
 11. Deuxièmement, se pose la question de savoir pourquoi le secrétaire
Etat par intérim du Johor a consulté le commissaire à l’aménagement
   territoire et aux mines ainsi que le géomètre en chef, qui pouvaient
  entiellement le conseiller sur des questions relevant du droit privé, et
 n ses conseillers politiques et diplomatiques. Est-ce parce que la ques-
 n ne touchait pas, à ses yeux, à la souveraineté sur Pedra Branca/Pulau
 tu Puteh ? Est-ce pour cela qu’il a employé le mot « propriété » ? Et
 ’entendait-il par « propriété » dans le contexte des circonstances histo-
  ues propres à l’île ? Pleine propriété ? Propriété résiduelle ? Possession ?
u souveraineté ?
 12. Que le secrétaire d’Etat par intérim ait considéré son rôle comme
mité aux affaires, internes, de droit privé, est confirmé par la réponse
rite apportée par Singapour à la question posée par le juge Keith le
   novembre 2007. Singapour mentionne le fait que, au cours de la
 riode visée, « les responsables du Johor ont continué d’entretenir une
 rrespondance régulière avec leurs homologues de Singapour sur les
 estions de leur ressort » (réponse écrite de Singapour à la question
 sée par le juge Keith, en date du 30 novembre 2007). Singapour donne
  ces échanges des exemples ayant trait à l’approvisionnement en eau, à
 coopération policière et à ses relations avec le capitaine du port et le
  ponsable des fournitures du Johor. Aucune de ces questions ne tou-
 ait aux domaines politique et des affaires extérieures, qui, aux termes
  l’accord de 1948 relatif à la Fédération de Malaya, étaient du seul res-
rt de la Grande-Bretagne.
 13. Troisièmement, pourquoi le Gouvernement de Singapour n’a-t-il
 s cherché à obtenir des éclaircissements sur le sens du mot « pro-
  été » ? Assurément, il ne pouvait savoir avec certitude ce qu’il recou-

                                                                          129

ait au juste. S’est-il abstenu de rendre publique la lettre du Johor de
ainte de susciter de la part de celui-ci des explications ou des éclaircis-
ments qui lui eussent été défavorables ? L’affirmation de la Cour selon
quelle la réponse du Johor « revêt une signification claire » (arrêt,
 r. 223) ne résout pas certaines questions, telles que celles soulevées aux
 ragraphes 9 à 13 ci-dessus.
14. Se pose, quatrièmement, l’épineuse question de savoir si le secré-
 re d’Etat par intérim du Johor avait compétence pour se prononcer sur
s questions de souveraineté (par opposition à des questions de pro-
  été). Les Parties se sont vivement opposées sur cette question. La
alaisie soutient que les deux accords de 1948 conclus par la Couronne
  tannique, l’un avec le sultan de Johor, l’autre avec la Fédération de
alaya, ne reconnaissaient pas à l’Etat du Johor de compétence en
atière d’affaires extérieures, lesquelles continuaient de relever de la
  ande-Bretagne. Singapour, quant à elle, soutient que la correspon-
 nce de 1953 ne touchait pas au domaine des affaires étrangères et que
  principe omnia praesumuntur rite esse acta s’appliquait à la lettre
   1953. La brève conclusion de la Cour selon laquelle les accords
   1948 ne sont pas pertinents, au motif que la première lettre de
change de correspondance émanait d’un représentant de la Couronne
  tannique, qui n’était pas un Etat étranger, et qu’une demande de ren-
 gnements ne saurait être assimilée à l’exercice d’une compétence exé-
tive dans le domaine des affaires extérieures, ne constitue pas, selon
oi, une réponse satisfaisante aux objections de nature constitutionnelle
ulevées par la Malaisie quant à la compétence du secrétaire d’Etat par
 érim pour se prononcer sur la souveraineté à l’égard de Pedra Branca/
 lau Batu Puteh. Cette question méritait un examen autrement plus
 profondi. S’il n’a pas été mené, la faute en revient en grande partie à la
alaisie, qui n’a pas soulevé cette question dans ses écritures, ne l’abor-
 nt qu’au terme de ses plaidoiries. Il s’agit néanmoins d’une question
 i revêt une importance cruciale pour l’issue de l’affaire et qui méritait
 vantage d’attention.
15. A la question de savoir si le secrétaire d’Etat par intérim du Johor
ait la compétence requise pour statuer sur des questions relevant des
 aires extérieures en est associée une autre : celle de la nature de l’accord
tre Singapour et le Johor ayant, si accord il y a effectivement eu,
coulé de la correspondance de 1953. S’agissait-il d’un traité régi par le
oit international ? Si le sultan de Johor était peut-être un souverain
dépendant, le Johor n’était pas un Etat pleinement indépendant mais
ait un protectorat (et, par conséquent, il n’était pas membre de l’Orga-
  ation des Nations Unies). C’est probablement la raison pour laquelle
 n’a pas été entrepris d’enregistrer « l’accord » conformément à l’ar-
 le 102 de la Charte des Nations Unies. Mais quel était le statut des
cords conclus entre deux entités relevant du Royaume-Uni ? S’agis-
 t-il d’accords inter se (à l’instar de ceux conclus entre anciens domi-
ons du Commonwealth britannique) ? Dans l’affirmative, il n’est pas
 isé », pour citer lord McNair, « d’apporter une réponse simple » à la

                                                                         130

 estion de savoir si ces accords étaient « régis par le droit international
  par quelque mécanisme de droit interne » (lord McNair, The Law of
 eaties, 1961, p. 115). Et si la correspondance de 1953 n’était pas régie
 r le droit international, cela a-t-il une incidence sur les conséquences
 ’il convient de lui attacher ?
16. Autre question, également liée à la compétence du secrétaire d’Etat
 r intérim : celui-ci était-il compétent pour aliéner un territoire qui rele-
it en dernier ressort de la Couronne britannique ? S’il était compétent
 ur aliéner Pedra Branca/Pulau Batu Puteh au moyen d’une note que
n destinataire reléguerait dans ses archives, l’aurait-il été pour trancher
  différend frontalier ou pour aliéner une importante partie du territoire
  Johor continental ? Ou se serait-il alors agi d’une question relevant des
 ffaires extérieures », du ressort de la Couronne britannique ?
17. Cinquièmement, pourquoi Singapour n’a-t-elle pas rendu public
 fait que le Johor/la Malaisie avait admis que la « propriété » (souve-
 neté) sur Pedra Branca/Pulau Batu Puteh revenait à Singapour ? Si la
tre de 1953 revêtait l’importance que lui prête cette dernière, l’on com-
end mal pourquoi cette affaire n’a pas été rendue publique au-
là du cercle de la bureaucratie singapourienne. Pourquoi Singapour
a-t-elle pas arboré son drapeau national sur l’île, pas fait figurer cette
rnière sur ses propres cartes, pourquoi n’en a-t-elle pas fait état dans
   brochures touristiques ? Pourquoi ne l’a-t-elle pas enregistrée confor-
ément à l’article 102 de la Charte des Nations Unies ? Si l’objectif de
 lettre de renseignements était de déterminer les limites des eaux terri-
riales singapouriennes, pourquoi Singapour n’a-t-elle pas proclamé
 bliquement quelles étaient ses frontières maritimes après 1953 ? La
ponse apportée par la Cour, à savoir que des Etats voisins auraient
ors pu faire valoir des prétentions sur des eaux territoriales risquant
avoir une incidence sur les droits de pêcheurs singapouriens, n’est
ndée que sur des conjectures et elle n’est pas convaincante.
18. Au début de son arrêt, la Cour affirme qu’« [i]l est un principe
néral de droit, confirmé par [s]a jurisprudence ..., selon lequel une par-
  qui avance un élément de fait à l’appui de sa prétention doit établir
 ui-ci » (arrêt, par. 45). Plus loin, elle indique que
   « tout changement du titulaire de la souveraineté territoriale fondé
   sur le comportement des Parties ... doit se manifester clairement et
   de manière dépourvue d’ambiguïté au travers de ce comportement et
   des faits pertinents. Cela vaut tout particulièrement si ce qui risque
   d’en découler pour l’une des Parties est en fait l’abandon de sa sou-
   veraineté sur une portion de son territoire. » (Ibid., par. 122.)
  question de savoir si Singapour s’est acquittée de la charge de la
euve lui incombant ne peut se poser en ce qui concerne les consé-
ences de la correspondance de 1953, car celles que lui prête Singapour
nt très différentes de celles que lui associe la Cour. Si cette dernière voit
ns la correspondance un accord « tacite » (ibid., par. 120) ou l’abou-
sement d’une « évolution des vues » des Parties (ibid., par. 203, 223,

                                                                         131

0, 276), convenant toutes deux que le Johor ne revendiquait pas la sou-
raineté sur l’île ou avait acquiescé à la souveraineté singapourienne sur
 e, Singapour nie avoir fait valoir que le Johor avait renoncé à son titre
r Pedra Branca/Pulau Batu Puteh ou avait abandonné ce titre, « pour la
mple raison » que le Johor ne détenait aucun titre auquel il eût pu
noncer ou qu’il eût pu abandonner (réponse écrite de Singapour à la
 estion posée par le juge Keith, en date du 30 novembre 2007). La Cour
ant tiré de la correspondance de 1953 des conclusions différentes de
 les avancées par Singapour, elle doit acquérir la conviction que la
nduite du Johor « manifest[ait] clairement et de manière dépourvue
ambiguïté » un abandon effectif de sa souveraineté sur l’île. Or, il est
 s loin d’être certain que la correspondance de 1953 apporte des preuves
  ce sens compte tenu des incertitudes très réelles qui entourent sa signi-
ation, sa nature et ses conséquences.
19. La Cour, on le comprend, a quelque peine à trouver un fondement
 idique solide à sa conclusion selon laquelle la correspondance de 1953
substantiellement contribué au transfert de la souveraineté du Johor
Singapour. Elle affirme à juste titre que la correspondance n’était ni
nstitutive ni à l’origine d’un titre, que la lettre du secrétaire d’Etat par
 érim ne constituait pas un engagement unilatéral contraignant et qu’il
y a pas eu d’estoppel. Toutefois, elle n’indique pas clairement quelles
nt les conclusions à tirer de cette correspondance. Dans les passages
  l’arrêt qui s’y rapportent, la Cour indique que « cette correspondance
nsi que la manière dont elle est interprétée sont essentielles pour déter-
 ner comment ont évolué les vues des deux Parties à propos de la sou-
raineté sur Pedra Branca/Pulau Batu Puteh » (arrêt, par. 203) ; que « la
ponse du Johor montre que, en 1953, celui-ci considérait que la souve-
 neté sur Pedra Branca/Pulau Batu Puteh ne lui appartenait pas » ; et
 e, « [a]u vu de cette réponse, les autorités à Singapour n’avaient aucune
 son de douter que le Royaume-Uni détenait la souveraineté sur l’île »
 id., par. 223 ; voir également par. 230). La Cour fait également état
une « évolution des vues partagées par les Parties » (ibid., par. 224). Plus
 ut dans l’arrêt, elle indique, probablement eu égard à la correspondance
  1953, que le changement du titulaire de la souveraineté peut résulter
un accord « tacite » découlant du comportement des Parties (ibid,
 r. 120) et de l’absence de réaction de l’Etat qui détenait la souveraineté
ce au comportement d’un autre Etat agissant à titre de souverain,
 quel cas « [l]’absence de réaction peut tout à fait valoir acquiescement »
 id., par. 121). L’acquiescement, dans ce contexte, affirme la Cour,
 quiv[aut] à une reconnaissance tacite manifestée par un comportement
 ilatéral que l’autre partie peut interpréter comme un consentement »
 id. ; citant l’affaire de la Délimitation de la frontière maritime dans la
gion du golfe du Maine (Canada/Etats-Unis d’Amérique), arrêt,
I.J. Recueil 1984, p. 305, par. 130). Plus loin, dans la conclusion de son
rêt, et faisant notamment référence à la correspondance de 1953 — à
quelle elle prête « une importance capitale » pour son évaluation de la
uation (arrêt, par. 275) —, la Cour déclare que les faits pertinents, dont

                                                                        132

 comportement des Parties, « témoignent d’une évolution convergente
s positions de celles-ci concernant le titre sur Pedra Branca/Pulau Batu
 teh », dont est découlé un changement du titulaire de la souveraineté
r l’île au profit de Singapour (arrêt, par. 276). Il apparaît ainsi que les
 tions d’accord tacite, d’évolution des vues partagées par les Parties (un
nonyme d’accord tacite ?) et d’acquiescement attestés par la conduite des
 rties constituent la base juridique sur laquelle la Cour fonde son arrêt.
e toute évidence, la lettre de 1953 du Johor occupe une place centrale
 ns son appréciation. La question de savoir si l’accord tacite fondé sur la
nduite des Parties, le partage, au terme d’une « évolution », des mêmes
 es quant à l’existence d’un transfert de la souveraineté et l’acquiesce-
ent fournissent, dans le contexte des faits de l’espèce, une base juridique
 ide à un tel changement sera examinée plus loin.


                  LA PÉRIODE ALLANT DE 1953 À 1980

 20. La manière dont la Cour aborde les conséquences juridiques à
 acher aux événements survenus dans la période allant de 1953 à 1980
   conditionnée, et influencée, par sa conclusion selon laquelle le Johor
  Malaisie) avait, dans la lettre de 1953 de son secrétaire d’Etat par inté-
m, reconnu la souveraineté de Singapour sur Pedra Branca/Pulau Batu
 teh. Les actes de Singapour postérieurs à cette date sont portés à son
édit comme étayant sa revendication de souveraineté, tandis que son
action et ses omissions sont excusées. A l’inverse, les actes de la Malai-
  ne se voient reconnaître aucune valeur juridique positive, tandis que
n inaction est perçue comme une preuve supplémentaire de son acquies-
ment à la revendication singapourienne. Tel est le constat qui ressort de
xamen de l’arrêt de la Cour.
 21. La Cour attache à l’enquête sur les naufrages menée au voisinage
  Pedra Branca/Pulau Batu Puteh par Singapour des conséquences juri-
ques favorables à Singapour, bien que celle-ci fût, en sa qualité d’exploi-
nt du phare, tenue d’agir ainsi. La Cour estime que le contrôle qu’elle
erçait à l’égard des visites officielles (y compris de la Malaisie) sur l’île
se, dans la balance, en faveur de Singapour, et refuse de considérer
 cquiescement de la Malaisie à cette pratique comme la simple marque
une déférence polie envers l’autorité reconnue à un preneur à bail. La
our met à l’actif de Singapour le fait que celle-ci ait installé du matériel
 litaire sur l’île, quand bien même la Malaisie a affirmé — sans que
 te affirmation ait été contestée — qu’elle n’en avait pas eu connais-
nce et n’avait dès lors pu réagir. Il en va de même de la proposition de
ngapour tendant à agrandir l’île par récupération de terres, dont, là
core, la Malaisie ne fut pas informée. En revanche, la Cour ne retient
 s contre Singapour le fait que celle-ci se soit abstenue de protester
ntre un certain nombre d’actes publics de la Malaisie au voisinage de
 dra Branca/Pulau Batu Puteh qui risquaient pourtant d’avoir pour elle
  sérieuses conséquences — l’accord pétrolier de 1968 conclu entre la

                                                                         133

alaisie et la Continental Oil Company of Malaysia, l’ordonnance de
 69 sur la mer territoriale malaisienne élargissant les eaux territoriales
  la Malaisie, et les accords conclus en 1969 et 1970 entre la Malaisie
 l’Indonésie aux fins de délimiter leur plateau continental et leurs eaux
 ritoriales —, n’ait pas exprimé de préoccupations à leur égard ni n’en
   seulement pris acte. Curieusement, la Cour n’attache pas d’impor-
nce au fait que l’accord de 1973 relatif à la mer territoriale entre Sin-
 pour et l’Indonésie ne contienne aucune mention de Pedra Branca/
 lau Batu Puteh. Avec la même largesse, la Cour ne retient pas contre
ngapour le fait que l’île ne figure pas en territoire singapourien dans ses
 blications officielles, et rejette comme sans importance une affirmation
 tant de 1966 de J. A. L. Pavitt, qui fut pendant plusieurs années direc-
ur des affaires maritimes de Singapour, selon laquelle Pedra Branca/
 lau Batu Puteh n’appartenait pas à cette dernière (J. A. L. Pavitt, The
rst Pharos of the Eastern Seas : Horsburgh Lighthouse). En revanche,
 Cour juge que « n’est pas sans intérêt » le fait que la Malaisie ait pré-
nté le phare Horsburgh comme une « station de Singapour » dans deux
pports météorologiques. De l’explication de la Malaisie — à savoir
 ’elle y figurait en tant que simple station pluviométrique singapou-
 nne —, il n’est fait aucun cas. Enfin, la Cour note en passant seule-
ent, et sans commentaire, que Singapour ne présente Pedra Branca/
 lau Batu Puteh comme singapourienne dans aucune des cartes qu’elle
publiées entre 1847 et 1995.
 22. La Cour use de deux poids deux mesures dans la manière dont elle
 ite le fait que Singapour a arboré sur Pedra Branca/Pulau Batu Puteh
n pavillon plutôt que son drapeau national. Elle reconnaît que le
ploiement d’un pavillon « n’est habituellement pas une manifestation
  souveraineté » (arrêt, par. 246), mais estime que milite contre la thèse
  la Malaisie le fait que celle-ci n’ait pas protesté contre le déploiement
   pavillon sur l’île inhabitée de Pedra Branca/Pulau Batu Puteh alors
 ’elle avait élevé des objections lorsqu’un tel pavillon avait été hissé sur
 e — plus grande et habitée — de Pulau Pisang. Selon moi, la Cour
 rait dû au contraire juger que militait contre la thèse de Singapour le
 t que celle-ci n’ait pas arboré son drapeau national sur Pedra Branca/
 lau Batu Puteh. Qu’elle ne l’ait pas arboré est on ne peut plus élo-
 ent, puisqu’il en ressort clairement que Singapour n’a jamais considéré
u n’a, à tout le moins, jamais estimé certain) qu’elle détenait la souve-
 neté sur l’île et n’était, dès lors, pas disposée à se livrer à la manifesta-
 n publique d’affirmation de la souveraineté inévitablement associée au
ploiement du drapeau national.
 23. Les activités de la Malaisie sont considérées sous un jour moins
mplaisant. Le fait que des navires malaisiens et singapouriens aient pa-
ouillé conjointement dans les eaux voisines de Pedra Branca/Pulau Batu
 teh est jugé sans importance. Aucun poids n’est accordé à une lettre
  1968 du chef de la marine malaisienne indiquant que les eaux territo-
 les de Pedra Branca/Pulau Batu Puteh faisaient partie de la mer terri-
riale malaisienne, au motif que cette lettre ne fut pas rendue publique

                                                                          134

  gument qui aurait pu être recevable si la Cour ne s’était montrée au-
 ment généreuse dans l’importance accordée à l’installation secrète de
atériel militaire par Singapour et à son projet de récupération de terres :
 ir paragraphe 21 ci-dessus). Aucun effet juridique n’est associé à l’accord
 trolier conclu en 1968 par le Gouvernement malaisien avec la Conti-
 ntal Oil Company of Malaysia, qui autorisait celle-ci à mener des acti-
 és d’exploration pétrolière aux alentours de Pedra Branca/Pulau Batu
 teh. La Cour, à cet égard, aurait pu prendre note de la sensibilité mani-
 tée par les Etats en matière d’exploration pétrolière et du fait que cet
cord a dû être porté à l’attention de Singapour — de sorte qu’une réac-
 n de sa part semblait s’imposer. Il n’est accordé aucun poids à l’ordon-
 nce de 1969 de la Malaisie sur sa mer territoriale au motif qu’elle ne
entionne pas expressément Pedra Branca/Pulau Batu Puteh. Une fois
  plus, il aurait semblé naturel qu’un Etat entretenant, dans la région,
 s prétentions territoriales qu’il n’avait pas exprimées publiquement eût
 out le moins rappelé à la Malaisie son intérêt. Les accords conclus par
 Malaisie avec l’Indonésie relativement à leur plateau continental et à
urs mers territoriales sont traités de la même façon, et le silence de Sin-
 pour n’est pas retenu contre elle, en dépit de l’intérêt manifeste qui
ait le sien s’agissant des revendications territoriales dans la région.
 24. Le traitement réservé par la Cour aux cartes qui représentent
 dra Branca/Pulau Batu Puteh est extrêmement insatisfaisant. La Cour
ête une importance considérable à six cartes malaisiennes qui semblent
ésenter Pedra Branca/Pulau Batu Puteh comme singapourienne, sans
corder l’attention qu’elle mérite à l’explication éminemment plausible
  la Malaisie selon laquelle l’adjectif « singapourien » qualifiait, dans ce
 ntexte, le phare Horsburgh seulement, et non pas l’île. (A ce stade, la
our aurait également pu se poser la question de savoir si la décision
  se par Singapour d’arborer le pavillon plutôt que son drapeau national
 rroborait d’une quelconque façon cette explication.) En revanche, la
our écarte les documents cartographiques qui vont clairement dans le
ns de la thèse malaisienne. Non seulement elle conteste l’importance de
ois cartes publiées en 1926 et en 1932 par le géomètre général de la
 dération des Etats malais et des Etablissements des détroits, qui indi-
 ent clairement (même si la Cour affirme seulement qu’elles « pour-
 ent » indiquer) que l’île appartenait au Johor, mais elle ne prend pas
ême en compte d’autres cartes établies par le Johor et le Royaume-Uni,
 i situent Pedra Branca/Pulau Batu Puteh en territoire malaisien.


                   APPRÉCIATION GLOBALE DES FAITS

25. Cette affaire recouvre un différend entre deux nations amies, long-
mps soumises, l’une comme l’autre, à l’autorité ou à l’influence britan-
ques, et dont l’amitié et les liens constitutionnels étroits sont l’une des
uses du présent litige. Cette amitié a permis à la question de la souve-
 neté sur Pedra Branca/Pulau Batu Puteh de passer quasiment inaper-

                                                                        135

e pendant cent trente ans. Pour aborder ce différend, il est essentiel de
nir compte de ces circonstances politiques et historiques.
26. Avant 1980, la question du statut de Pedra Branca/Pulau Batu
 teh ne s’était pas sérieusement posée. La Malaisie pensait que l’île lui
 partenait et, quelque temps après la construction du phare Horsburgh,
ngapour pensait, de même, que l’île lui appartenait. L’une et l’autre
rent toutefois la sagesse de laisser prévaloir sur des prétentions territo-
 les l’intérêt primordial de la sécurité de la navigation dans le détroit de
ngapour. La correspondance de 1953 ne perturba pas leurs relations.
formée par le Johor que celui-ci ne revendiquait pas la « propriété »
uoi que l’on entende par là) de Pedra Branca/Pulau Batu Puteh, Sin-
pour se garda de porter cette information à la connaissance de tierces
 rties. Elle-même n’en tira matière à aucune initiative. Au contraire, les
ux Parties la reléguèrent dans leurs archives. Peut-être agirent-elles
nsi pour éviter, dans le contexte du « nouveau » droit de la mer affirmé
 ns l’affaire des Pêcheries (Royaume-Uni c. Norvège) (arrêt, C.I.J.
 cueil 1951, p. 116), l’apparition de différends maritimes dans la région.
ngapour ne souhaitait peut-être pas compromettre les bonnes relations
 ’elle entretenait avec le Johor en sollicitant des éclaircissements sur la
tre de 1953 du secrétaire d’Etat par intérim. Quelle que fût la raison de
 comportement, ou de cette inaction, aucune mesure ne fut prise et les
 rties continuèrent de se conduire comme elles le faisaient avant 1953.
27. Singapour continua ainsi de se comporter comme un exploitant de
 are n’ayant aucun compte à rendre à la Malaisie. Si elle s’estimait titu-
re de la souveraineté, elle prenait soin de n’en pas faire étalage. Elle ne
ercha en rien à faire savoir qu’elle s’estimait détentrice de la souverai-
té. Elle arbora sur l’île le pavillon plutôt que son drapeau national. Elle
cepta que la Malaisie effectue dans ses parages des patrouilles navales.
 e y installa furtivement du matériel de communication militaire. Elle
  mit pas en œuvre les projets de récupération de terres qu’elle avait
nçus. Elle ne chercha aucunement, dans ses publications officielles, à
ésenter l’île comme singapourienne. Elle ne publia aucune carte
ncluant dans son territoire. Elle se garda de rappeler à la Malaisie, lors-
 e celle-ci conclut un accord pétrolier (1968), prit une ordonnance
ncernant sa mer territoriale (1969) et conclut avec l’Indonésie un
cord relatif au plateau continental et à leurs mers territoriales, qu’elle
ait un intérêt à l’égard du plateau continental ou de la mer territoriale
  l’île. Elle ne souleva aucune objection à des cartes qui faisaient appa-
 tre Pedra Branca/Pulau Batu Puteh en territoire malaisien. Enfin, elle
 bstint de revendiquer l’île dans l’accord de 1973 relatif à la mer terri-
riale qu’elle conclut avec l’Indonésie.
28. La Malaisie, de même, continua de se comporter comme un bailleur
attendant pas de son preneur qu’il lui rende des comptes. Elle ne pro-
 ta pas contre les activités menées par Singapour sur l’île, même quand
es outrepassaient les attributions d’un exploitant de phare. Elle accepta
 bligation d’obtenir l’autorisation de son preneur pour effectuer des
 ites sur l’île. Elle ne s’opposa pas à ce que la marine de Singapour

                                                                        136

trouille au voisinage de celle-ci. Elle n’objecta pas à ce que Singapour
bore le pavillon, quand bien même elle avait protesté dans le cas de
lau Pisang. Elle reconnut que Singapour contrôlait l’île sur ses six
meuses cartes. En revanche, dans une rare manifestation de souverai-
té, elle s’abstint de consulter Singapour lorsqu’elle conclut un accord
trolier concernant le plateau continental, promulgua une ordonnance
ative à sa mer territoriale et conclut avec l’Indonésie un accord de déli-
tation du plateau continental et des mers territoriales.
29. Ce n’est qu’en 1980 que les Parties se rendirent compte qu’un dif-
end les opposait. Mais, même alors, leurs relations demeurèrent ami-
 es. Toutes deux revendiquèrent le titre originaire sur l’île, Singapour
bstenant poliment d’affirmer qu’elle avait acquis le titre par prescrip-
n, peut-être parce qu’elle ne voulait pas donner à penser que, des
nées durant, sa possession de l’île avait été de mauvaise foi.

                       APPRÉCIATION JURIDIQUE
30. Ainsi que je l’ai indiqué au paragraphe 2, j’ai peine à bien saisir le
ndement sur lequel repose l’arrêt de la Cour. Dans l’exposé des motifs
 sa décision, la Cour mentionne les notions de comportement, d’acquies-
ment, d’accord tacite et d’abandon du titre (voir arrêt, par. 120-121,
2, 203, 223-224, 230 et 275). Toutefois, elle n’explique pas comment la
uveraineté sur Pedra Branca/Pulau Batu Puteh est passée du Johor/de
 Malaisie à Singapour au regard des règles traditionnelles ou admises
gissant l’acquisition d’un titre territorial. En particulier, elle ne répond
s à la question de savoir s’il y avait de la part de Singapour « une mani-
 tation intentionnelle de pouvoir et d’autorité » sur Pedra Branca/Pulau
 tu Puteh « par l’exercice continu et pacifique de la compétence et des
 ributs de la puissance publique » — formulation censée refléter le
 roit international moderne de l’acquisition (ou de l’attribution) d’un
 ritoire », aux termes de la sentence rendue en 1998 par le tribunal arbi-
 l dans la première étape de la procédure en l’affaire Erythrée/Yémen
ouveraineté territoriale et champ du différend, Permanent Court of
 bitration Award Series, T.M.C. Asser Press, 2005, p. 357, par. 239).
 ur déterminer si l’arrêt de la Cour est fondé en droit, le plus judicieux
 ait, semble-t-il, d’examiner la question au regard des bases admises, ou
 out le moins connues, d’acquisition d’un titre territorial généralement
ancées, puis d’apprécier, à la lumière des faits de l’affaire, celles qui
mblent l’avoir été ici par la Cour.
31. A première vue, la prétention de Singapour semble à s’y méprendre
 e fondée sur la prescription. La Malaisie détient le titre originaire,
ais Singapour affirme avoir été en possession de l’île pendant cent
 nte ans et avoir accompli à son égard des actes à titre souverain, pai-
 lement et sans interruption. Curieusement, Singapour a toutefois choisi
  ne pas invoquer ce concept. Elle a indiqué à plusieurs reprises que
a notion de prescription ... n’a[vait] aucun rôle à jouer en l’espèce »
R 2007/22, p. 29, par. 69), soutenant qu’elle

                                                                        137

   « se fond[ait] sur sa conduite postérieure à 1851 dans le but non
   d’établir un titre juridique sur le territoire en litige — titre qui était
   déjà établi en 1851 —, mais de démontrer que ce dernier a[vait] été
   préservé et confirmé par une série d’activités concrètes sur le terrain
   pendant plus de cent cinquante ans » (CR 2007/22, p. 28, par. 66).
   Malaisie admet que « la notion de prescription ... n’a aucun rôle à
uer en l’espèce » (CR 2007/26, p. 35, par. 1).
32. L’on ignore pourquoi Singapour a choisi de ne pas développer un
gument aussi évident, fût-ce uniquement à titre subsidiaire. Et, avec le
cul (encore que la Cour ait dû saisir d’emblée que la question de la pres-
 ption se poserait sous une forme ou sous une autre), il est dommage
 e la Cour n’ait pas prié les Parties de lui faire part de leurs vues sur
  te question.
33. La prescription est un concept dont le contenu n’est pas clair en
oit international. Selon R. Y. Jennings, il s’agit d’une notion hétéroclite
 i recouvre « à la fois une possession dont l’origine est incertaine ou
ntestée, et une possession de mauvaise foi dont l’origine est évidem-
ent illicite » (R. Y. Jennings, The Acquisition of Territory in Internatio-
l Law, 1963, p. 23). Dans l’affaire de l’Ile de Kasikili/Sedudu (Botswana/
amibie) (arrêt, C.I.J. Recueil 1999 (II), p. 1103, par. 94, et p. 1105,
 r. 97), la Cour a admis que, pour qu’une demande puisse être adjugée
  titre de la prescription, il devait avoir été démontré que la possession
ait exercée à titre de souverain, que cette possession était paisible et
 errompue, était publique et s’était prolongée pendant un certain temps
oir également D. H. N. Johnson, « Acquisitive Prescription in Interna-
 nal Law », British Year Book of International Law, vol. 27, 1950,
 344-348). Que la possession soit publique est une condition essentielle
  matière de prescription. Selon Malcolm Shaw, elle doit l’être « afin que
us les Etats concernés puissent en être informés » (International Law,
 éd. 2003, p. 427). Le juge Max Huber avait lui aussi parfaitement cons-
 nce de cette exigence, qui soulignait à plusieurs reprises, dans la sen-
nce rendue en l’affaire de l’Ile de Palmas (Pays-Bas/Etats-Unis d’Amé-
 ue) (sentence, 4 avril 1928, RGDIP, t. XLII, 1935, p. 166 [traduction
  nçaise]), la nécessité d’une manifestation (« display ») « continu[e] et
 cifique des fonctions étatiques » aux fins d’établir le titre. Singapour
ayant pas expressément ni publiquement fait valoir sa revendication de
uveraineté sur Pedra Branca/Pulau Batu Puteh et ayant, en particulier,
anqué — ou refusé — de rendre publique la réponse du Johor à sa
 tre de 1953, il est éminemment improbable qu’elle eût pu se voir ad-
ger une demande fondée sur la prescription — eût-elle choisi d’avan-
r cet argument. De fait, la Cour s’est soigneusement gardée de donner
entendre que son arrêt reposait sur cette notion.
34. Autre motif avancé par Singapour, que la Cour aurait pu invoquer
 ur fonder sa décision : l’estoppel, terme
   « utilisé pour désigner un principe juridique ayant pour effet d’empê-
   cher une partie de nier devant un tribunal la véracité d’une déclara-

                                                                         138

   tion factuelle adressée par elle à une autre partie, sur le fondement
   de laquelle cette autre partie a agi d’une manière qui lui était préju-
   diciable » (I. Sinclair, « Estoppel and Acquiescence », dans V. Lowe
   et M. Fitzmaurice (sous la dir. de), Fifty Years of the International
   Court of Justice : Essays in Honour of Sir Robert Jennings, 1996,
   p. 105).

près tout, les notions d’estoppel et d’acquiescement sont étroitement
es et cette dernière est mentionnée dans l’arrêt de la Cour. Toutefois, la
our se refuse à bon droit à faire reposer sur l’estoppel l’acquisition du
re, arguant que rien ne prouve que Singapour ait pris la moindre
esure sur le fondement de la lettre du Johor de 1953.
 35. La Cour rejette aussi à bon droit toute suggestion que la lettre de
 53 pourrait être interprétée comme portant cession de l’île du Johor à
ngapour, en lui déniant « un caractère constitutif au sens où elle aurait
  pour [le Johor] un effet juridique décisif » (arrêt, par. 227). L’argument
  Singapour assimilant la lettre de 1953 à un engagement obligatoire est
  même écarté, au motif que la déclaration du Johor « ne répondait pas
une revendication de Singapour ni ne s’inscrivait dans le cadre d’un dif-
 end entre les Parties » mais n’était qu’une réponse à une demande de
nseignements (ibid., par. 229). La consolidation historique du titre n’a
   envisagée ni par Singapour ni par la Cour comme base possible
acquisition du titre, sans doute en raison des doutes récemment émis
 r la Cour à l’égard de ce mode d’acquisition en l’affaire relative à la
 ontière terrestre et maritime entre le Cameroun et le Nigéria (Came-
un c. Nigéria ; Guinée équatoriale (intervenant)) (arrêt, C.I.J. Recueil
 02, p. 352).
 36. Reste, pour fonder l’arrêt de la Cour, l’accord tacite, quelque
rme d’acquiescement au titre singapourien ou l’abandon du titre. Si la
our mentionne l’abandon du titre comme l’un des effets possibles du
mportement des Parties (arrêt, par. 122), elle ne le met pas en avant en
nt que base distincte d’acquisition du titre. Elle fait là preuve de
gesse, puisque « rares en sont de fait les exemples » (G. Marston, « The
 itish Acquisition of the Nicobar Islands, 1869 ; A Possible Example of
bandonment of Territorial Sovereignty », British Year Book of Interna-
 nal Law, vol. 69, 1998, p. 262), l’intention d’abandonner le titre devant
  outre être manifeste. Or, il ne semble pas que la lettre de 1953 du
hor réponde à ce critère.
 37. La Cour emploie une terminologie variable pour désigner ce qu’elle
ge être un « accord tacite » entre le Johor/la Malaisie et Singapour
 ant au changement du titulaire de la souveraineté sur Pedra Branca/
 lau Batu Puteh. Dans un premier passage de son arrêt, elle prévient,
obablement eu égard à la correspondance de 1953, qu’un changement
  cette nature peut résulter d’un accord « tacite » découlant du compor-
ment des Parties (arrêt, par. 120). Plus loin, elle emploie les expressions
 volution des vues » (ibid., par. 162) ou « vues partagées par les Parties »
 id., par. 224). A propos de la souveraineté à l’égard de Pedra Branca/

                                                                        139

 lau Batu Puteh, la Cour conclut, au vu notamment de la correspon-
 nce de 1953, que les faits pertinents, dont le comportement des Parties,
émoignent d’une évolution convergente des positions de celles-ci concer-
 nt le titre sur Pedra Branca/Pulau Batu Puteh » ayant abouti à un
 angement du titulaire de la souveraineté sur l’île (arrêt, par. 276). Cette
 volution des vues » partagées par les Parties et l’« évolution conver-
nte » de leurs positions attestée par leur comportement ne peuvent être
 erprétées comme signifiant autre chose qu’un accord tacite entre les
 rties découlant de leur conduite.
 38. Les accords implicites ou tacites doivent être abordés avec beau-
 up de prudence. Un accord informel est très différent d’un accord
 plicite. Dans le premier cas, l’intention des parties de conclure un
cord et les termes de celui-ci sont clairs, mais les parties conviennent de
 dispenser des formalités parfois requises s’agissant d’un accord ou d’un
  ité (voir affaire du Temple de Préah Vihéar, exceptions préliminaires,
rêt, C.I.J. Recueil 1961, p. 31). Dans le second cas, tant l’intention que
  termes de l’accord se déduisent de la conduite des parties. Il ne s’ensuit
 s pour autant que l’exigence fondamentale en matière de traités et
accords — à savoir l’existence d’une convergence des volontés des
 rties ou d’une communauté de pensée entre elles — doive de quelque
çon être assouplie : un accord tacite demeure un accord, quand bien
ême il n’est pas couvert par la définition restrictive du traité énoncée à
 linéa a) de l’article 2 de la convention de Vienne sur le droit des traités.
 la preuve de l’existence d’un traité régi par cette convention réside dans
 texte de celui-ci, l’existence d’un accord tacite doit pouvoir se déduire
   la conduite des parties ; or, dans ce cas de figure, ses manifestations
  ont moins claires. Aussi l’intention des parties doit-elle être patente ;
ur comportement constitutif d’un accord ne doit laisser aucune place au
 ute. Inévitablement, l’existence des accords tacites est difficile à établir.
 est probablement la raison pour laquelle, bien que ces accords soient
 és à l’alinéa b) de l’article 3 de la convention de Vienne sur le droit des
  ités (le commentaire qui lui est consacré en fait expressément men-
 n), rares sont les textes qui leur sont consacrés. C’est également pour-
 oi la pratique des Etats en la matière est peu fournie et pourquoi les
  tances judiciaires ont, à l’égard de ces accords, fait preuve d’une telle
 conspection. Ainsi, en l’affaire relative aux Droits des ressortissants
s Etats-Unis d’Amérique au Maroc (arrêt, C.I.J. Recueil 1952, p. 176),
  Cour a-t-elle rejeté l’argument selon lequel la « conduite prolongée »
 s Parties sous forme d’« usage et [de] tolérance » pouvait constituer un
cord obligatoire (ibid., p. 200-202 lues conjointement avec l’opinion
  sidente, p. 219-220).
 39. L’existence d’un accord tacite doit donc être solidement établie. La
our le reconnaît, lorsqu’elle affirme que « tout changement du titulaire
    la souveraineté territoriale fondé sur le comportement des Par-
 s ... doit se manifester clairement et de manière dépourvue d’ambiguïté
   travers de ce comportement et des faits pertinents » (arrêt, par. 122).
 tte affirmation cadre avec la règle fondamentale selon laquelle des limi-

                                                                          140

  ions de l’indépendance des Etats ne se présument pas (affaire du
Lotus », arrêt no 9, 1927, C.P.J.I. série A no 10, p. 18). A la lumière de
s principes, il m’est difficile d’admettre que la correspondance de 1953,
 tourée qu’elle est d’incertitude et d’ambiguïté (voir paragraphes 8-19
 dessus), ou la conduite équivoque des Parties pendant la période allant
   1953 à 1980 (voir paragraphes 20-28 ci-dessus) puissent être réputées
 loir accord ou communauté de vues tacites.
 40. La souveraineté sur un territoire peut passer à un autre Etat, dit la
our, par suite de « l’absence de réaction de celui qui la détenait face au
 mportement d[’un] autre Etat agissant à titre de souverain » (arrêt,
 r. 121). Dans pareil cas, poursuit-elle, « [l’]absence de réaction peut
ut à fait valoir acquiescement » (ibid.), ce qui, pour reprendre la for-
ule employée par elle dans l’affaire de la Délimitation de la frontière
aritime dans la région du golfe du Maine (Canada/Etats-Unis d’Amé-
  ue), « équiv[aut] à une reconnaissance tacite manifestée par un com-
 rtement unilatéral que l’autre partie peut interpréter comme un consen-
ment » (arrêt, C.I.J. Recueil 1984, p. 305, par. 130). La Cour, une fois
   plus, ne mentionne pas expressément l’acquiescement au sujet du
 angement du titulaire de la souveraineté sur Pedra Branca/Pulau Batu
  teh, préférant fonder sa décision sur une évolution des vues partagées
 r les Parties valant accord tacite. L’acquiescement semble néanmoins
 trer en ligne de compte dans sa décision.
 41. Dans la plupart des cas, l’acquiescement est rattaché à l’estoppel
   à la prescription, mais, ici, il est associé à l’accord tacite, suivant une
 marche très comparable à celle adoptée par la Cour en l’affaire du Dif-
  end frontalier terrestre, insulaire et maritime (El Salvador/Honduras ;
 caragua (intervenant)) (arrêt, C.I.J. Recueil 1992, p. 577, par. 364).
e même que l’accord tacite, l’acquiescement doit être interprété de
çon restrictive. Ainsi I. C. MacGibbon écrivait-il ceci :
      « La raison pour laquelle la circonspection est de mise s’agissant
   de déduire le consentement d’un Etat de son inaction est qu’il
   faut s’assurer que cet acquiescement correspond exactement à
   l’intention implicite de cet Etat, et limiter la portée de l’acquies-
   cement aux revendications qui ont été formulées de façon
   telle que ledit Etat en a eu ou aurait dû en avoir connaissance. »
   (I. C. MacGibbon, « The Scope of Acquiescence in International
   Law », British Year Book of International Law, vol. 31, 1954,
   p. 169.)
omme on l’a montré ci-dessus (voir paragraphes 8-18), la correspon-
 nce de 1953 s’accompagne de tant d’incertitudes que l’on ne saurait
firmer que la revendication à laquelle le Johor/la Malaisie est censé(e)
 oir acquiescé avait été formulée d’une manière suffisamment claire
 ur permettre à la Cour de conclure que cet Etat a eu, ou aurait dû
 oir, connaissance de la prétention qu’avance maintenant Singapour.
   outre, l’on peut difficilement soutenir que la Malaisie a acquiescé à
 e revendication fondée sur une lettre que Singapour s’était soigneuse-

                                                                          141

ent et délibérément gardée de rendre publique entre 1953 et 1980.
acquiescement appelle à n’en pas douter, de la part de l’Etat auquel il
   prêté, une conduite cohérente à l’égard de la revendication avancée.
uelque interprétation que l’on donne des faits intervenus entre 1953
 1980 (voir paragraphes 20-28 ci-dessus), l’on ne saurait prétendre qu’ils
 estent, de la part de la Malaisie, un comportement dénotant en tout
mps l’acquiescement. Ces faits sont pour le moins équivoques. L’on
ut voir dans certaines des activités de la Malaisie — notamment la
 tre de 1953 et les six cartes qui présentent l’île (ou le phare construit
r l’île ?) comme appartenant à Singapour — un acquiescement à la reven-
cation singapourienne. Mais, ainsi que démontré ci-dessus, des explica-
 ns peuvent être avancées qui permettent de ne pas leur prêter valeur
acquiescement. En outre, certaines de ces activités démentent la thèse
  l’acquiescement : c’est notamment le cas de l’accord pétrolier de 1968,
  l’ordonnance de 1969 sur la mer territoriale et des accords relatifs au
ateau continental et à la mer territoriale conclus en 1969 et 1970 par la
alaisie avec l’Indonésie, ainsi que de certaines cartes faisant apparaître
 dra Branca/Pulau Batu Puteh en territoire malaisien. Si Singapour
 ait publié la lettre de 1953 sans provoquer de réaction de la Malaisie, la
our aurait été fondée à conclure à un acquiescement. Mais, bien sûr,
ngapour n’en a rien fait. A quelques petites exceptions près, les activités
  la Malaisie cadrent donc avec le comportement d’un Etat convaincu
en avoir autorisé un autre auquel il avait permis d’exploiter un phare
r une île lui appartenant à continuer d’exploiter ce phare. Il est, dans de
 les circonstances, impossible de conclure à un acquiescement de la part
   la Malaisie à la revendication singapourienne de souveraineté sur
 dra Branca/Pulau Batu Puteh.
 42. Le tribunal constitué en l’affaire Erythrée/Yémen, dans sa sentence
  1998, a déclaré ceci :
      « Le droit international moderne de l’acquisition (ou de l’attribu-
   tion) d’un territoire requiert de manière générale : une manifestation
   intentionnelle de pouvoir et d’autorité sur le territoire, par l’exercice
   continu et pacifique de la compétence et des attributs de la puissance
   publique. » (Erythrée/Yémen, souveraineté territoriale et champ du
   différend, Permanent Court of Arbitration Award Series, T.M.C.
   Asser Press, 2005, p. 357, par. 239.)
 tte formulation mérite qu’on s’y arrête en détail pour deux raisons.
 abord, parce qu’elle incarne le courant du droit international né de
 décision, qui a fait date, rendue par Max Huber en l’affaire de l’Ile
  Palmas (Pays-Bas/Etats-Unis d’Amérique) (sentence, 4 avril 1928,
GDIP, t. XLII, 1935, p. 200 [traduction française]). Ensuite, parce
 ’elle fut énoncée par un tribunal formé de deux anciens présidents de
  Cour internationale de Justice (sir Robert Y. Jennings et Stephen
. Schwebel), le président de la Cour (Rosalyn Higgins) et deux prati-
 ns du droit international émérites et renommés (Ahmed Sadek El-
osheri et Keith Highet). Selon moi, cette formulation du droit de

                                                                        142

 cquisition d’un territoire doit régir l’ensemble des modes d’acquisition
  titre territorial fondée sur le contrôle effectif du territoire pendant une
ngue période de temps — dont la prescription, l’estoppel, l’abandon du
re par son précédent détenteur, l’acquiescement et l’accord tacite attesté
 r la conduite. En d’autres termes, les notions mises en avant par la
our en la présente espèce — évolution des vues partagées par les Parties,
cord tacite ou acquiescement attesté par la conduite — doivent, pour
  isfaire aux critères requis en droit, avoir pris la forme d’une manifesta-
 n intentionnelle, de la part de Singapour, de son pouvoir et de son
 torité sur Pedra Branca/Pulau Batu Puteh, par l’exercice continu et
 cifique des attributs de la puissance publique. Or, apporter la preuve
une manifestation intentionnelle de pouvoir et d’autorité ne se résume
 s, pour un Etat, à démontrer une intention d’agir à titre de souverain.
Etat doit en outre manifester cette intention publiquement, afin de por-
   sa prétention à la connaissance tant de l’ancien titulaire du titre, sup-
anté, que des Etats tiers de la région. Au vu des incertitudes entourant
 lettre de 1953, du fait que Singapour n’a pas rendu publique la préten-
 e renonciation du Johor à son titre et du comportement équivoque des
ux Etats dans la période allant de 1953 à 1980, l’on ne peut sérieuse-
ent prétendre que Singapour ait intentionnellement manifesté son pou-
 ir et son autorité sur le territoire par l’exercice de la compétence et
attributs de la puissance publique. Après tout, comme le reconnaît la
our, nombre, sinon la totalité, des activités de Singapour correspon-
 ient très exactement à celles d’un gardien de phare agissant en vertu
une concession ou d’un bail perpétuels. Si son intention était effective-
ent de manifester son pouvoir et son autorité sur l’île, Singapour pro-
da assurément de manière furtive, sans dévoiler au monde extérieur
   Malaisie comprise — cette intention. Elle ne publia pas la lettre
  1953, ne revendiqua pas les eaux territoriales entourant l’île, n’arbora
 s son drapeau national mais son pavillon, ne revendiqua pas l’île dans
   cartes et publications officielles, y installa du matériel militaire subrep-
 ement et abandonna des projets de récupération de terres qu’elle
 tait, du reste, gardée de rendre publics. Pis encore, Singapour n’exprima
 s le moindre intérêt à l’égard des projets de la Malaisie tendant à
ploiter le plateau continental et à revendiquer les eaux au voisinage de
 e. Répétons-le, il n’y eut pas de manifestation intentionnelle de pouvoir
 d’autorité sur l’île dont des Etats tiers ou la Malaisie eussent pu avoir
nnaissance. Certes, Singapour exerça sa compétence de manière conti-
 e et pacifique, mais elle le fit en tant qu’exploitant du phare, et non à
re de souverain manifestant intentionnellement son pouvoir et son
 torité sur l’île.
 43. A mon sens, la conclusion selon laquelle la souveraineté sur
 dra Branca/Pulau Batu Puteh était passée à Singapour ne trouve
 pui, pour les raisons avancées ci-dessus, ni dans les faits ni dans le
oit. J’en déduis que la Malaisie a conservé le titre originaire sur l’île.
 44. Je considère que tant Middle Rocks que South Ledge relèvent de la
uveraineté malaisienne — Middle Rocks en vertu du titre originaire,

                                                                           143

 uth Ledge en tant que haut-fond découvrant situé dans la mer territo-
 le de Middle Rocks.
45. La Cour n’est pas liée, lorsqu’elle rend sa décision, par les conclu-
 ns que lui soumettent les conseils représentant les parties. Il lui est loi-
 le, dès lors qu’elle juge pouvoir fonder sa décision sur une base plus
 ide que celle alléguée par les parties, d’avancer de son chef ses propres
 sons. En la présente espèce, les Parties n’ont pas directement formulé
  conclusions ou d’arguments qui pourraient toucher aux notions sur
 quelles la Cour s’est ensuite fondée pour conclure à un changement du
ulaire de la souveraineté — accord tacite, évolution des vues partagées
 r les Parties et acquiescement attesté par leur conduite. Si elles ne l’ont
 s fait, c’est principalement parce que Singapour, en soutenant que
 dra Branca/Pulau Batu Puteh était terra nullius en 1847, a essentielle-
ent exclu tout argument fondé sur le contrôle de l’île et la conduite des
 rties. Les Parties ont bien, néanmoins, débattu de questions connexes,
mme le relève la Cour au paragraphe 124 ; mais il aurait été utile pour
 le-ci qu’elles présentent des conclusions et des arguments sur les moyens
 idiques mêmes qu’elle a finalement retenus. Malheureusement, sans
 ute parce qu’elle n’a pas coutume de trop questionner les parties ni de
mmiscer dans la présentation de leur argumentation, la Cour n’a nul-
ment cherché à s’enquérir des vues des Parties sur des notions qui
aient motiver son raisonnement. Que la Cour se soit abstenue de leur
 re savoir sous une forme ou sous une autre quelles étaient les questions
 xquelles elle prêtait une importance cruciale n’a pas nécessairement
ntribué à une bonne administration de la justice.

                                                (Signé) John DUGARD.




                                                                         144

